Per Curiam.

As a matter of law, the guarantee of defendant’s testator dated February 20, 1942, did not encompass work delivered by plaintiffs in January of 1944 and thereafter. The words ‘ ‘ at this time ’ ’ restricted the operation of the guarantee to cases which might be sent to plaintiffs within a reasonable time after February 20, 1942. Cases sent some two years later do not fall within such period.
The judgment should be unanimously reversed upon the law and the facts, with $30 costs to defendant, and complaint dismissed, with appropriate costs in the court below.
Concur — Pette, Hart and Brows', JJ.
Judgment reversed, etc.